J-S58043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ROBERT MORRIS ANTHONY                     :
                                           :
                    Appellant              :   No. 885 WDA 2019

             Appeal from the PCRA Order Entered May 24, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0016531-2002


BEFORE: PANELLA, P.J., BENDER, P.J.E., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                         FILED NOVEMBER 27, 2019

      Appellant, Robert Morris Anthony, appeals pro se from the May 24, 2019

Order dismissing his serial petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546, as untimely. After careful review, we

affirm.

      We previously set forth the factual history in our Memorandum denying

Appellant’s pursuit of direct appeal relief. Briefly stated, Appellant was at the

home of Derriah Baker. Appellant announced that he needed some money,

and Baker lured Paul Pusic to her home by asking him to bring over some

milk. Appellant indicated that he would rob Pusic. Once Pusic arrived in his

vehicle, Appellant approached Pusic and the two men began to struggle.

During this incident, Appellant fired his gun, hitting Pusic in the torso.

Appellant then pulled Pusic from the vehicle and left him to die on the

sidewalk.    He then stole Pusic’s vehicle and fled the scene.              See
J-S58043-19



Commonwealth v. Anthony, 915 A.2d 138 (Pa. Super. 2006) (unpublished

memorandum).         Following a non-jury trial before the Honorable Donna Jo

McDaniel, the court convicted Appellant of, inter alia, second-degree homicide,

robbery, and carrying a firearm without a license. He received a sentence of

life imprisonment without the possibility of parole.

        On December 1, 2006, this Court affirmed Appellant’s Judgment of

Sentence. Id. On June 14, 2007, our Supreme Court denied further review.

Appellant’s Judgment of Sentence, thus, became final on September 12,

2007.1

        Appellant’s previous four PCRA Petitions, all decided by Judge McDaniel,

failed to garner relief.2 Appellant pro se filed the instant Petition, his fifth, on

March 1, 2019, invoking 42 Pa.C.S. § 9545(b)(1)(ii) to overcome the PCRA’s

time-bar. Appellant claimed in his Petition that “[s]ince Judge McDaniel was

removed [from the bench] for over[-]sentencing criminal defendants on

December 13, 2018, [Appellant] believes that his second[-]degree murder

conviction should also be overturned because he too was a victim of her over[-

]sentencing procedures.” Petition, 3/1/19, at 4 (unpaginated). He asserted

that, through “numerous acts of [j]udicial [m]isconduct and miscarriages of

justice” Judge McDaniel “upgraded his degree of guilt to give him a longer

sentence” and denied his appeals with “false facts.” Id. He also asserted that
____________________________________________


1   See 42 Pa.C.S. § 9545(b)(3); U.S.Sup.Ct.R. 13.

2Judge McDaniel retired from the bench and, on January 30, 2019, this case
was reassigned to the Honorable Jill E. Rangos.

                                           -2-
J-S58043-19



(1) the police arrested him without a valid arrest warrant; (2) that Judge

McDaniel’s failure to rule on his pretrial suppression motion violated the Code

of Judicial Conduct; and (3) that Judge McDaniel engaged in misconduct with

respect to an alleged Brady3 violation. Lastly, Appellant challenges the weight

the court gave to the Commonwealth’s evidence. Id. at 5-7 (unpaginated).

        On April 5, 2019, the PCRA court notified Appellant, pursuant to

Pa.R.Crim.P. 907, of its intent to dismiss Appellant’s Petition as untimely

without a hearing. On May 20, 2019, Appellant filed an Objection to the PCRA

court’s Rule 907 Notice, reasserting his position that his claims satisfied the

exception to the PCRA’s time bar set forth at 42 Pa.C.S. § 9545(b)(1)(ii).

Objection, 5/20/19, at 2-3 (unpaginated).

        The PCRA court dismissed Appellant’s Petition on May 24, 2019. This

timely appeal followed.       Both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.

        Appellant raises the following four issues in his pro se appeal.

        1. Did the [PCRA c]ourt err in denying Appellant’s PCRA [p]etition
           without a hearing since Appellant properly pleaded and proved
           an exception to the PCRA time bar[?]

        2. Did the [PCRA c]ourt err in denying Appellant’s PCRA [p]etition
           when Appellant proved that he argued a Brady violation in his
           first PCRA [p]etition and Administrative Judge Donna Jo
           McDaniel denied it with false facts, thus committing judicial
           misconduct[?]

        3. Did the [PCRA c]ourt err in denying Appellant’s PCRA [p]etition
           because Judge McDaniel’s own opinion and reasoning for
____________________________________________


3   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -3-
J-S58043-19


          finding Appellant guilty of second[-]degree homicide went
          against the weight of the evidence, thus shocking one’s
          common sense[?]

      4. Did the [PCRA c]ourt err in denying Appellant’s PCRA [p]etition
         when Appellant proved that Administrative Judge McDaniel
         violated the code of Judicial Misconduct by never granting or
         denying Appellant’s motion to suppress illegally obtained
         evidence against him before his non-jury trial in violation of his
         due process rights[?]

Appellant’s Brief at 1.

      “Our standard of review of a PCRA court’s dismissal of a PCRA petition

is limited to examining whether the PCRA court’s determination is supported

by the record evidence and free of legal error.” Commonwealth v. Root,

179 A.3d 511, 515-16 (Pa. Super. 2018) (citation omitted). This Court grants

great deference to the findings of the PCRA court if they are supported by the

record. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa. Super. 2007). We

give no    such deference, however, to         the court’s    legal conclusions.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012).

      Before addressing the merits of Appellant’s claims, we must first

determine whether we have jurisdiction to entertain the underlying PCRA

Petition. See Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008)

(explaining that the timeliness of a PCRA Petition is a jurisdictional requisite).

In order to obtain relief under the PCRA, a petition must be timely filed. See

42 Pa.C.S. § 9545 (providing jurisdictional requirements for the timely filing

of a petition for post-conviction relief). A petition must be filed within one

year from the date the judgment of sentence became final.               Id. at §



                                      -4-
J-S58043-19



9545(b)(1). Appellant’s Petition, filed almost twelve years after his Judgment

of Sentence became final, is facially untimely.

      The PCRA, however, provides exceptions to the timeliness requirement

in certain circumstances.   42 Pa.C.S. § 9545(b)(1)(i)-(iii).   In addition to

establishing the elements of a timeliness exception, a petitioner must also

establish that he filed his PCRA Petition within one year of the date he could

have presented his claim. 42 Pa.C.S. § 9545(b)(2).

      Here, as noted above, Appellant attempts to invoke the exception

provided in Section 9545(b)(1)(ii) to overcome the PCRA’s time bar.       This

exception requires Appellant to plead and prove “the facts upon which the

claim is predicated were unknown to the petitioner and could not have been

ascertained by the exercise of due diligence[.]” 42 Pa.C.S. § 9545(b)(1)(ii).

Our Supreme Court has held that the exception set forth in Section

9545(b)(1)(ii) “does not require any merits analysis of the underlying claim.”

Commonwealth v. Bennett, 930 A.2d 1264, 1271 (Pa. 2007). Rather the

exception merely requires the petitioner to plead and prove two elements: “1)

the facts upon which the claim was predicated were unknown and 2) could not

have been ascertained by the exercise of due diligence.” Id. at 1272 (internal

quotation marks omitted) (citing 42 Pa.C.S. § 9545(b)(1)(ii)).         “If the

petitioner alleges and proves these two components, then the PCRA court has

jurisdiction over the claim under this subsection.” Id.

      In an effort to satisfy the elements of the “unknown facts” exception,

Appellant claims that he became aware of Judge McDaniel “resigning from the

                                     -5-
J-S58043-19



[c]ourt after a series of reprimands from a higher court” when he read about

it in a newspaper article. Appellant’s Brief at 2. Although Appellant did not

specify when he read about Judge McDaniel’s alleged resignation, he

nonetheless claims that he filed the instant Petition “within the allotted time.”

Id. at 3.

      Our review of the record confirms the PCRA court’s conclusion that

Appellant failed to plead and prove the applicability of Section 9545(b)(1)(ii).

First, Appellant alleges that he learned of Judge McDaniel’s alleged history of

misconduct from reading a newspaper article, but he did not indicate the date

of the article. Thus, Appellant did not demonstrate that he acted with due

diligence.

      Additionally, even if Appellant had established that he acted with due

diligence, allegations in a newspaper article, whether true or false, are not

evidence.    See Commonwealth v. Castro, 93 A.3d 818, 825 (Pa. 2014)

(holding that a newspaper “article contain[ed] allegations that suggest such

evidence may exist, but allegations in the media, whether true or false, are

no more evidence than allegations in any other out-of-court situation”) and

Commonwealth v. Griffin, 137 A.3d 605, 610 (Pa. Super. 2016) (holding

that “newspaper articles do not meet the definition of ‘evidence’ because they

are merely the reporter’s version of facts and are not admissible at trial.”).

      Because Appellant failed to satisfy this, or any other, exception to the

PCRA’s time bar, the PCRA court lacked jurisdiction to address the merits of




                                      -6-
J-S58043-19



Appellant’s claims. We are, likewise, without jurisdiction to address the merits

of the issues raised.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/27/2019




                                     -7-